Citation Nr: 1402686	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-46 963	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1997 to August 1997, and from January 2004 to January 2005; he had additional periods of Reserve service.  The petition to reopen a claim of service connection for a back disability is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The knee disability issue is before the Board on appeal from a March 2008 rating decision of the Chicago RO (following submission of new and material evidence on this issue within a year following the March 2008 decision the RO readjudicated the claim in a May 2009 rating decision).  (As the Veteran did not submit additional evidence pertaining to the back disability within a year following the March 2008 decision, and did not timely appeal it, it is final as to the service connection for a back disability claim.  The issues are characterized accordingly.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The issues of service connection for a bilateral knee disability and for a back disability (on de novo review) are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2008 rating decision denied the Veteran service connection for a back disability, finding in essence that such disability was unrelated to his service.

2.  Evidence received since the March 2008 RO rating decision includes the Veteran's March 2013 hearing testimony indicating that his back was injured operating heavy equipment and handling heavy materials, and that he has experienced back symptomatology since then, and clarifying that he did not sustain a back injury in his postservice occupation; the testimony relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA applies in this case.  However, as that portion of the claim that is being addressed is being allowed (the claim is being reopened) there is no need to belabor the impact of the VCAA on this matter as any VCAA-mandated notice or duty to assist omission is harmless.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and in the Veterans Benefits Management System, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A March 2008 rating decision denied the Veteran service connection for a back disability, finding in essence that such disability was shown, but was not shown to have manifested in, or to be otherwise related to, his service.  He was notified of the decision and of his appellate rights, and did not appeal it.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record in March 2008 included the Veteran's STRs, which document subjective reports of some back and knee problems prior to service but are silent for any complaints, findings, treatment, or diagnosis relating to the back or the knees at any time during service.  The evidence of record in March 2008 also included VA treatment records showing, significantly, complaints of low back pain in January 2006, a January 2006 x-ray study showing "Normal lumbar spine," subsequent ongoing complaints of back pain diagnosed as musculoskeletal pain, and a July 2006 CT scan report showing disc disease and facetal arthritis of the lumbar spine.  The evidence of record in March 2008 also included the Veteran's statement, in his July 2007 claim for benefits, indicating (without further detail) that he recalled an incident of "[t]hrowing out of back in 2004."

Evidence received subsequent to the March 2008 rating decision includes the Veteran's March 2013 hearing testimony.  Attention was drawn to the fact that the Veteran's medical records indicate findings of not only arthritis of the spine but also disc bulging.  Discussion at the Board hearing took notice of the fact that this "suggests an acute injury" such that a more focused medical question may arise as to whether such injury at least as likely as not occurred during the Veteran's military service.  The Veteran offered testimony that clarified that although his post-service medical records refer to him experiencing pain at his workplace, he has not suffered any significant injury to his back after military service.  The Veteran unequivocally testified that he had not suffered any post-service injury at work.  The Veteran's testimony explained that his post-service work duties involved lifting of no more than 15 to 20 pounds, whereas his assignments in service involved deployment to Iraq as a "heavy equipment operator" during which he characterized his duties as jumping "[o]n and off equipment all day with wearing a flak vest, slip, fall, bang your knee, stuff like that, mortar attacks, diving in the dirt.  There was a lot of up and down, just constant wear and tear, heavy lifting, stuff like that."  The Veteran described his responsibilities being assigned in forward areas to build infrastructure, working on "dozers, graders, scrapers, loaders" and frequently needing to make jumps of "Three/four feet" to mount or dismount the equipment.

The Veteran's March 2013 Board testimony also included details of his account of suffering a specific in-service back injury: "We were hand off-loading heavier materials, and I felt a pop in my back.  I had talked to the medic, and I got the same thing: Tylenol and take it easy for a day and that was it."  The Veteran testified that he has continued to have problems with his back since that time. 

As the March 2008 rating decision which denied service connection for a back disability was based essentially on finding that such disability was not manifested in, or related to, the Veteran's service, for evidence to be found new and material, it must be evidence not of record in March 2008 that addresses such a finding.  The Veteran's hearing testimony, which for purposes of reopening is presumed credible, suggests that his chronic back disability began with a back injury during service in Iraq and that there have been no postservice occupational injuries to which the Veteran's disc bulging findings could be attributed.  The Board finds that the Veteran's hearing testimony presents new evidence.  This additional evidence tends to relate the Veteran's back disability to his service, and therefore specifically addresses the unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.")  Thus, the additional evidence received is both new and material, and the claim of service connection for a back disability may be reopened.


ORDER

The claim of service connection for a back disability is reopened.


REMAND

The Veteran contends that he has a back disability that resulted from strenuous duties in service and from a specific injury to his back therein involving heavy lifting.  He is competent to report his recollection of experiencing back pain and feeling a "pop" in his back during an incident of heavy lifting during service.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a back disability during service.  Post-service evidence reflects that the Veteran's employment has involved a degree of physically strenuous activity including "loading trucks" (described in a March 2006 VA medical report) and lifting (described at the March 2013 Board hearing), during which the Veteran has reportedly experienced back pain (described in the VA medical record).

VA medical records show that as early as in January 2006, about a year following his separation from active duty service, the Veteran was seen for complaints of back pain.  X-rays in January 2006 were interpreted as showing "Normal lumbar spine."  However, the Veteran's symptom complaints persisted., and a July 2006 CT scan of the lumbar spine revealed findings of disc bulging and facet arthritis.

In light of the above, an examination to ascertain the nature and likely etiology of the Veteran's current back disability is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

The Veteran also contends that he has a bilateral knee disability that resulted from his strenuous duties in service (which involved heavy lifting and regular jumping and climbing to mount and dismount heavy equipment).  He is competent to report his recollection of experiencing knee pain in connection with these activities.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of a knee disability during service.  Postservice evidence reflects that his employment has involved a degree of strenuous activity including "loading trucks" (noted in a March 2006 VA medical report) and lifting (described at the March 2013 Board hearing).

VA medical records show that the Veteran complained of knee pain within a year following his separation from active duty service.  Private medical records show that MRIs in June 2005 (approximately five months following separation) showed "intrasubstance degeneration in the posterior horn of the medial meniscus without a definite surfacing tear" for each knee (with additional somewhat differing specific details for each knee); this was.  The significance of the findings noted is not clear.  A January 2006 VA treatment report shows that radiological study at that time was interpreted as showing "normal" bilateral knees.  The Veteran's knee symptom complaints and VA treatment continued thereafter, with an assessment of degenerative joint disease of the knees in a July 2006 VA medical report.  It is not entirely clear whether the June 2005 findings, followed by "normal" findings, suggest a medical diagnosis of arthritis (and if so, when such diagnosis was first demonstrated).  

In light of the above, an examination to ascertain the nature and likely etiology of any current knee disability is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record copies of the complete updated (to the present, and not already associated with the record) clinical records of all evaluations and treatment the Veteran has received for his back and knee disabilities at the VA Medical Center in Danville, IL.  The RO should note that prior printouts of records in the claims-file (dated since 2006) have not always contained all pertinent records from the encompassed timespan.

2.  After the development requested above is completed, the RO should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his current back and bilateral knee disabilities.  The Veteran's entire record (to include the claims-file with this remand and the records in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

 (a) Please identify (by medical diagnosis) each back disability entity found.  If no back disability is diagnosed, please reconcile that conclusion with the medical evidence of record cited above.

(b) Please identify the most likely etiology for any/each back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service.

(c)  As to any arthritis of the spine diagnosed, please identify whether such was manifested within a year following the Veteran's January 2005 separation from service (with specific reference to the back pain complaints noted in January 2006).

In responding to the above, please specifically discuss the findings of disc bulging (in July 2006 CT scanning), facet arthritis (in July 2006 CT scanning), the January 2006 radiology report showing normal lumbar spine, and the Veteran's lay statements concerning a back injury in service and his account of his post-service symptom history

(d) Please identify (by medical diagnosis) each knee disability entity found.  If no knee disability is diagnosed, please reconcile that conclusion with the medical evidence of record cited above.

(e) Please identify the most likely etiology for any/each knee disability entity diagnosed,.  Specifically, is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service.

(f)  As to any arthritis/found, please indicate whether such was manifested within a year following the Veteran's January 2005 separation from service (with specific reference to the June 2005 MRI reports showing "intrasubstance degeneration in the posterior horn of the medial meniscus without a definite surfacing tear" and also to the subsequent medical reports including other impressions and normal diagnostic imaging of the knees in January 2006).

In responding to the above, please specifically discuss the June 2005 MRI reports, the January 2006 diagnostic imaging, the July 2006 assessment of degenerative joint disease, and the Veteran's lay statements concerning the strain upon his knees during strenuous in-service duty and his account of his post-service symptom history.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.

3.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


